BRIDGE BUILDER TRUST Bridge Builder Bond Fund (the “Fund”) Supplement dated September 21, 2015 to the Prospectus dated October 28, 2014, as supplemented July 13, 2015 This supplement provides new and additional information beyond that contained in the Prospectus and should be read in conjunction with the Prospectus. Effective October 1, 2015, Douglas Swanson will be taking a leave of absence from his role as a portfolio manager and will not be involved in the day-to-day management of the portion of the Fund’s assets allocated to J.P. Morgan Investment Management, Inc. ("JPMIM"). Effective September 14, 2015, Barbara Miller assumed the role of portfolio manager for the portion of the Fund’s assets allocated to JPMIM.Accordingly, the Prospectus is supplemented as follows: 1. Effective October 1, 2015, all references to Douglas Swanson are hereby deleted. 2. Effective immediately, Barbara Miller is added as a portfolio manager for the Fund and the following information is hereby added to the table entitled "JPMIM" in the sub-section entitled "Sub-advisers and Portfolio Managers – JPMIM" under the section entitled “Summary Section”: JPMIM Portfolio Manager(s) Position with JPMIM Length of Service to the Fund Barbara E. Miller Managing Director Since September 2015 3.Effective immediately, the following information is hereby added to the table entitled "JPMIM"in the sub-section entitled "Sub-advisers, Portfolio Managers and Prior Performance Information – JPMIM" under the section entitled “Management of the Fund”: JPMIM Portfolio Managers Length of Service to the Fund Business Experience During the Past Five Years Barbara E. Miller Since September 2015 JPMIM, 1994 to present, Managing Director, Head of U.S. Value Driven Fixed Income Team Barbara E. Miller Managing Director Portfolio Manager Ms. Miller is a portfolio manager and head of the U.S. Value Driven fixed income team. She is also senior location officer in Columbus for the Global Fixed Income, Currency & Commodities (GFICC) group. Ms. Miller is responsible for portfolio construction, market strategy, allocation decisions and security selection for value-driven strategies. An employee since 1994, she was previously an investment manager for Central Benefits Mutual Insurance Co., a portfolio manager for fixed income and equities at Midland Mutual Life Insurance Company and a portfolio manager and trader for trust portfolios at National City Bank. BRIDGE BUILDER TRUST Bridge Builder Bond Fund (the “Fund”) Supplement dated September 21, 2015 to the Statement of Additional Information (the "SAI") dated October 28, 2014, as supplemented July 13, 2015 and August 28, 2015 This supplement provides new and additional information beyond that contained in the SAI and should be read in conjunction with the SAI. Effective October 1, 2015, Douglas Swanson will be taking a leave of absence from his role as a portfolio manager and will not be involved in the day-to-day management of the portion of the Fund’s assets allocated to J.P. Morgan Investment Management, Inc. ("JPMIM"). Effective September 14, 2015, Barbara Miller assumed the role of portfolio manager for the portion of the Fund’s assets allocated to JPMIM.Accordingly, the Prospectus is supplemented as follows: 1. Effective October 1, 2015, all references to Douglas Swanson are hereby deleted. 2. Effective immediately, Barbara Miller is added as a portfolio manager for the Fund and the following information is hereby added to the table entitled "JPMIM" in the sub-section entitled "Sub-advisers and Portfolio Managers – JPMIM" under the section entitled “Summary Section”: Registered Investment Companies (excluding the Fund) Other Pooled Investment Vehicles Other Accounts Firm and Portfolio Manager(s) Number of Accounts Total Assets in the Accounts Number of Accounts Total Assets in the Accounts Number of Accounts Total Assets in the Accounts JPMIM Barbara E. Miller(1) 1 $45.2 million 1 $27.6 million 40 $1.8 billion (1) Provided as of August 31, 2015. 3.Effective immediately, the following information is hereby added to the second table relating to JPMIM under the sub-section entitled "Portfolio Managers – Other Accounts Managed by Portfolio Managers" under the section entitled “The Fund’s Investment Team”: Registered Investment Companies (excluding the Fund) Other Pooled Investment Vehicles Other Accounts Firm and Portfolio Manager(s) Number of Accounts Total Assets in the Accounts Number of Accounts Total Assets in the Accounts Number of Accounts Total Assets in the Accounts JPMIM Barbara E. Miller(1) 0 $0 0 $0 0 $0 (1) Provided as of August 31, 2015.
